Name: COMMISSION REGULATION (EC) No 1342/96 of 10 July 1996 correcting Regulations (EC) No 495/96, (EC) No 505/96, (EC) No 513/96, (EC) No 525/96, (EC) No 537/96, (EC) No 543/96, (EC) No 574/96, (EC) No 583/96, (EC) No 598/96 and (EC) No 614/96 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  prices
 Date Published: nan

 Official Journal of the European Communities No L 172/911 . 7 . 96 I EN I COMMISSION REGULATION (EC) No 1342/96 of 10 July 1996 correcting Regulations (EC) No 495/96, (EC) No 505/96, (EC) No 513/96, (EC) No 525/96, (EC) No 537/96, (EC) No 543/96, (EC) No 574/96, (EC) No 583/96, (EC) No 598/96 and (EC) No 614/96 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2933/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Commission Regulations (EC) No 495/96 (% (EC) No 505/96 (% (EC) No 513/96 0, (EC) No 525/96 (% (EC) No 537/96 (9), (EC) No 543/96 (10), (EC) No 574/ 96 ("), (EC) No 583/96 (12), (EC) No 598/96 (13) and (EC) No 614/96 (14), amended by Regulation (EC) No 808/ 96 (15), establish a standard import value for determining the entry price of tomatoes originating in certain third countries; Whereas Article 4 (3) of Regulation (EC) No 3223/94 provides that, where no standard import value is in force for a product for a given origin , the average of standard import values in force for that product are to apply; whereas, as a result, that average should be recalculated if one of the component standard import values is corrected; Whereas application of the corrected standard import value must be requested by the party concerned so that he is not placed at a disadvantage, HAS ADOPTED THIS REGULATION: Article 1 The standard import values applicable to tomatoes origi ­ nating in certain third countries listed in the Annexes to Regulations (EC) No 495/96, (EC) No 505/96, (EC) No 513/96, (EC) No 525/96, (EC) No 537/96, (EC) No 543/96, (EC) No 574/96, (EC) No 583/96, (EC) No 598/96 and (EC) No 614/96 are hereby replaced by the standard import values listed in the table in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. At the request of the party concerned, Article 1 shall apply from 22 March to 9 April 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1996. For the Commission Franz FISCHLER Member of the Commission ') OJ No L 337, 24. 12. 1994, p . 66 . 2) OJ No L 307, 20. 12. 1995, p . 21 . 3) OJ No L 387, 31 . 12. 1992, p . 1 . *) OJ No L 22, 31 . 1 . 1995, p. 1 . s) OJ No L 74, 22. 3 . 1996, p. 1 . 6) OJ No L 75, 23. 3 . 1996, p. 34 . 7) OJ No L 76, 26. 3 . 1996, p. 18 . 8) OJ No L 77, 27. 3 . 1996, p. 16 . ') OJ No L 78, 28 . 3. 1996, p . 25 . 10) OJ No L 79, 29. 3 . 1996, p. 16 . " OJ No L 80, 30 . 3 . 1996, p . 56 . ( lz) OJ NO L 83, 2. 4 . IWb, p. 14. ( 13) OJ No L 84, 3 . 4 . 1996, p . 42. (' «) OJ No L 86, 4. 4 . 1996, p . 65. H OJ No L 108 , 1 . 5 . 1996, p. 61 . No L 172/ 10 rENl Official Journal of the European Communities 11 . 7 . 96 ANNEX (ECU/100 kg) Regulation CN code Country code (') Standard importvalue (EC) No 495/96 0702 00 15 999 77,7 (EC) No 505/96 0702 00 15 999 77,4 (EC) No 513/96 0702 00 15 999 75,6 (EC) No 525/96 0702 00 15 999 80,7 (EC) No 537/96 0702 00 15 999 84,9 (EC) No 543/96 0702 00 15 999 84,4 (EC) No 574/96 0702 00 15 999 83,5 (EC) No 583/96 0702 00 15 999 81,7 (EC) No 598/96 0702 00 15 999 79,9 (EC) No 614/96 0702 00 15 999 80,4 (') Country nomenclature laid down in Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). The code '999' represents 'other origins'.